Case 1:18-cv-12414-NMG Document 34 Filed 06/07/19 Page 1 of 29

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

RICHARD ZAGARELLA,
Plaintiff,

Vv. CIVIL ACTION NO.
18-12414-NMG

CALIBER HOME LOANS and

U.S. BANK TRUST NATIONAL ASSOCIATION,
Defendants.

REPORT AND RECOMMENDATION RE:

DEFENDANTS CALIBER HOME LOANS’S AND U.S. BANK TRUST NATIONAL
ASSOCIATION’ S MOTION FOR JUDGMENT ON THE PLEADINGS
(DOCKET ENTRY # 17)

June 7, 2019

BOWLER, U.S.M.J.

Pending before this court is a motion for judgment on the

pleadings filed by defendants Caliber Home Loans! and U.S. Bank

 

1 Defendant Caliber Home Loans identifies itself as Caliber Home

Loans, Inc. and points out that the complaint refers to this
entity incorrectly as Caliber Home Loans. Under Fed. R. Civ. P.
10(a), “The title of the complaint must name all the parties.”
A court may nevertheless “identify the proper party to a suit
through analysis and examination of the allegations set forth in
the body of the complaint.” Callahan v. Wells Fargo & Co., 747
F. Supp. 2d 247, 251 (D. Mass. 2010). The body of the complaint
identifies Caliber Home Loans as a corporation and a number of
attached documents refer to this entity as Caliber Home Loans,
Inc. (Docket Entry # 1-1, pp. 10, 50, 52) (Docket Entry # 1-5,
p. 2). Accordingly, defendant Caliber Home Loans, Inc.
(“Caliber”) is the intended defendant in the complaint. See In
re Asacol Antitrust Litig., Civil Action No. 15-12730-DUC, 2016
WL 4083333, at *3 n.1 (D. Mass. July 20, 2016) (because
“complaint makes clear that Warner Chilcott Company LLC is an
intended party, the Court considered it named and analyzed the
motions accordingly”). Likewise, the body of the complaint
repeadedly spells plaintiff’s name as Zagarella, as opposed to
the spelling of the name used in the caption, Zagerella. The

Crider Toor) darts ghiecther, Ahesds (Dochst No 35)
ns aud ee ee. NS i oud adopted.
MM Grit. USDT 7/7/17

 
